Case 2:17-cv-00093-EK-RER Document 53 Filed 06/21/19 Page 1 of 3 PageID #: 529




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


 JENNIFER HASEMANN, individually and              No. 1:15-cv-02995-MKB-RER
 on behalf of all others similarly situated,

                       Plaintiffs,

               v.

 GERBER PRODUCTS COMPANY,

                       Defendant.


 WENDY MANEMEIT, individually and on              No. 2:17-cv-00093-MKB-RER
 behalf of all others similarly situated,

                       Plaintiffs,
                                                     NOTICE OF CLASS
               v.                              REPRESENTATIVES’ UNOPPOSED
                                                MOTION AND MOTION FOR AN
 GERBER PRODUCTS COMPANY,                        ORDER THAT: (1) APPOINTS
                                                ANGEION GROUP, LLC, AS THE
                       Defendant.                NOTICE PROVIDER AND (2)
                                                 APPROVES OF THE NOTICE
                                                        PROGRAM
Case 2:17-cv-00093-EK-RER Document 53 Filed 06/21/19 Page 2 of 3 PageID #: 530




       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law and

Declaration of Steven Weisbrot; all papers on file in the above-captioned actions; and such further

evidence as the Court may require, Class Representatives Jennifer Hasemann and Wendy

Manemeit, through their undersigned counsel, will move this Court, before the Honorable Margo

K. Brodie, at the courthouse located at 225 Cadman Plaza East, Brooklyn, New York 11201, on a

date and time that the Court will determine, for an Order that: (1) appoints Angeion Group, LLC,

as the Notice Provider and (2) approves of the Notice Program. Counsel for Defendant have

informed Class Counsel that Defendant does not oppose the motion.



Date: June 21, 2019                              Respectfully submitted,


                                             By: /s/ Michael R. Reese
                                                Michael R. Reese
                                                Carlos F. Ramirez
                                                George V. Granade
                                                REESE LLP
                                                100 West 93rd Street, 16th Floor
                                                New York, New York 10025
                                                Telephone: (212) 643-0500
                                                Facsimile: (212) 253-4272
                                                mreese@reesellp.com
                                                cramirez@reesellp.com
                                                ggranade@reesellp.com

                                                 TAUS, CEBULASH & LANDAU, LLP
                                                 Miles Greaves
                                                 Brett Cebulash
                                                 Kevin Landau
                                                 80 Maiden Lane, Suite 1204
                                                 New York, New York 10038
                                                 Telephone: (646) 873-7654
                                                 Facsimile: (212) 931-0703
                                                 mgreaves@tcllaw.com
                                                 bcebulash@tcllaw.com
                                                 klandau@tcllaw.com




                                                2
Case 2:17-cv-00093-EK-RER Document 53 Filed 06/21/19 Page 3 of 3 PageID #: 531




                                       MORGAN & MORGAN COMPLEX
                                       LITIGATION GROUP
                                       John A. Yanchunis
                                       Marisa Glassman
                                       201 North Franklin Street, 7th Floor
                                       Tampa, Florida 33602
                                       Telephone: (813) 275-5275
                                       Facsimile: (813) 222-4736
                                       jyanchunis@forthepeople.com
                                       mglassman@forthepeople.com

                                       BERGER & MONTAGUE, P.C.
                                       Shanon J. Carson
                                       Shoshana Savett
                                       1622 Locust Street
                                       Philadelphia, Pennsylvania 19103
                                       Telephone: (215) 875-4656
                                       Facsimile: (215) 875-4604
                                       scarson@bm.net
                                       ssavett@bm.net

                                       Court Appointed Class Counsel




                                      3
